Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in response to Application filed 06/26/19.  Claims 1 – 20 have been examined and are pending. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 – 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Raleigh et al. 20140075567.
Regarding claim 1, (Currently Amended) Raleigh anticipates, A processing device comprising:
a memory; a first processor configured to execute software fetched from the memory;
 a second processor configured to perform a verification of integrity of the software stored in the memory [0037 – 0043, shows “one or more processors to verify an integrity of the”...including a second processor]; and
a controller configured to control a fetch of the software from the memory by the first processor according to the verification of integrity performed by the second processor, wherein


Regarding claim 2, the processing device according to claim 1, wherein
a notification of successful verification of integrity of the software specifies an area of the memory in which the software is stored and a permission for the fetch by the first processor from the memory area [0036 – 0037, shows notification, verification, integrity and communication device].

Regarding claim 3, the processing device according to claim 2, wherein the notification is stored in a register that can be set by the second processor but cannot be set by the controller and the first processor, and is readable by the controller [0123, see register].

Regarding claim 4, the processing device according to claim 1, wherein the controller prohibits a write process on the memory area while the fetch from the memory area is permitted [see 0118,  for “… permissions, privileges, properties, authority, protection, etc. associated with one or more of elements, such as a process/thread/program execution, memory, access to system resources…”.



Regarding claim 6, the processing device according to claim 5, wherein the controller performs control to prohibit a fetch from the change area while permitting the write process on the change area [0123, see privileges].

Regarding claim 7, the processing device according to claim 5, wherein the second processor verifies a changed software element stored in the change area and, upon verifying the changed software element, the second processor cancels the change permission setting so that the write process on the change area is no longer permitted[0123, shows permissions and privileges].

Regarding claim 8, the processing device according to claim 7, wherein upon cancelling the change permission setting, the second processor permits the fetch from the change area [0123, shows permissions and privileges].


Allowable Subject Matter
Claims 9 – 20 are allowed.
Prior art doesn’t teach or render obvious the following limitations
“… a memory that stores first firmware for the security processor and second firmware for the general processor, the first firmware and the second firmware to be loaded at the time of starting up the processing device; and
a controller configured to control a fetch of the second firmware by the general processor according to a verification of the second firmware by the security processor, wherein the security processor is configured to verify of the first firmware by verifying a first digital signature of the first firmware and the second firmware by verifying a second digital signature of the second firmware, and
the security processor is further configured to notify the controller of a successful verification of the second firmware by setting an access control register with first values specifying a memory area within the memory in which the verified second firmware is stored, a second value specifying an ID of the general processor, and a third value specifying that fetching from the memory area is permitted.
“…loading the first firmware into the memory at the time of starting up the processing  device; verifying a digital signature of the first firmware using the security processor to verify the first firmware;

in response to the setting of the access control register with the first values, the second value, and the third value, generating an interrupt for the general processor; and
in response to the interrupt, fetching the first firmware by using the general processor…”



Correspondence Information

6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Chuck Kendall whose telephone number is 571-272-3698.  The examiner can normally be reached on 10:00 am - 6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung Sough can be reached on 571-272-6799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 
/CHUCK O KENDALL/
Primary Examiner, Art Unit 2192